Title: To George Washington from John William Gerar de Brahm, 21 September 1790
From: Brahm, John William Gerar de
To: Washington, George


Phila[delphi]a. 21. mth called septemr 1790.   
The Kingdoms of this World are become the Kingdoms of our Lord and his Christ, and He shall reign for ever and ever Rev: XI, 15.
Respected Friend!  
On the nearness of the Great and awful day at the change of Time for Eternity impressed I ushered whilst in Britain into this great Avenue Charlot of Mecklenburg Streliz, when She in the month called November 1788 was in great affliction an account of Her Husband George the Phosphorian, and in 5 months after I had an other impression to address with the Same Subject his Minister William Pit; but they then reverted in their Worldly dreamings of peripherical Matters perishing in the great Abyss of the Most high in his holy Wrath (whose pavilion is Darkness 2 Sam: XXII, 12.) were not in that position to face centrical Spiritualitys before the Throne of the most high God of Love (whose garment is Light Psalm CIV, 2.) after 10 months more were added to my Stay in Britain I felt the Lord’s Will directed me to America, where this day I begin to be deeply concerned to address thee O Hesperian George! on the Same great and awful Subject, which I have been led to trace through Time’s whole Period.
the Openings on this Subject I have compiled in a work under the Title of The Time, wherewith Man the Tree of Knowledge of Good and Evil is permitted in Eight Branchings (thus are called the Divisions or Chapters) to adtain the great concerns of God and his Creatures, which are worthy of they most Serious inquiry, the more especialy, as thee art in the Capacity of the first Man (the Patriarch if the pleases) of this extensive continent, whose Inhabitants to the Number of many Myriads may by thy Example and Precept be disposed duely to meet their God coming at this soon expiring Midnight.
the Preface of the Work (an Epitome of the whole,) I beg leave to affix should by thy composed and patient reading the Lord

be pleased to reach thy heart to long for the whole Work. I hope at thy requiring I Shall be furnished with ability to transcribe and forward one Branching (or division) after an other I remain respectfully Thy assured Friend

John William Gerar de Brahm

